Case 2:18-cv-01490-SVW-SK Document 92-8 Filed 10/30/18 Page 1 of 4 Page ID #:1873




                          EXHIBIT 7
          Case 2:18-cv-01490-SVW-SK Document 92-8 Filed 10/30/18 Page 2 of 4 Page ID #:1874
            United States Patent and Trademark Office

            Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Mon Sep 10 03:32:26 EDT 2018




 Logout    Please logout when you are done to release system resources allocated for you.

  Start
          List At:             OR
                                    Jump
                                            to record:           Record 3 out of 4


                                                    ( Use the "Back" button of the Internet Browser to return
to TESS)



Word Mark            BLACK CUBE
Goods and            IC 035. US 100 101 102. G & S: Business management, business administration; business development;
Services             business and personal consulting services, development, marketing and sales promotion consulting; all
                     included in this class
Standard
Characters
Claimed
Mark Drawing
                     (4) STANDARD CHARACTER MARK
Code
Serial Number        79114891
Filing Date          March 25, 2012
Current Basis        66A
Original Filing
                     66A
Basis
Published for
                     September 18, 2012
Opposition
Registration
                     4252253
Number
International
Registration         1121414
Number
Registration
                     December 4, 2012
Date
Owner                (REGISTRANT) B.C. Strategy Ltd. CORPORATION ISRAEL 3 Mazeh Street 6521311 Tel-Aviv ISRAEL
Attorney of
                     Yael Rouach Cabilly
Record
Description of
                     Color is not claimed as a feature of the mark.
Mark
Type of Mark         SERVICE MARK
       Case 2:18-cv-01490-SVW-SK
Register       PRINCIPAL           Document 92-8 Filed 10/30/18 Page 3 of 4 Page ID #:1875
Affidavit Text SECT 15. SECTION 71
Live/Dead
               LIVE
Indicator




                         |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
          Case 2:18-cv-01490-SVW-SK Document 92-8 Filed 10/30/18 Page 4 of 4 Page ID #:1876
            United States Patent and Trademark Office

            Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Mon Sep 10 03:32:26 EDT 2018



 Logout    Please logout when you are done to release system resources allocated for you.


  Start   List
                         OR
                              Jump    to                    4 Records(s) found (This page:
          At:                         record:
                                                            1 ~ 4)
Refine Search (Black Cube)[COMB]                                      Submit

Current Search: (Black Cube)[COMB] docs: 4 occ: 14


   Serial Number Reg. Number          Word Mark           Check Status Live/Dead
1 86764357         5370539      BLACK CUBE                TSDR             LIVE
2 86457968         4860963      BLACK BAG CUBES TSDR                       LIVE
3 79114891         4252253      BLACK CUBE                TSDR             LIVE
4 78370989         3086286      BLACQUE ICE               TSDR             DEAD




                                |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
